Citation Nr: 0427434	
Decision Date: 10/04/04    Archive Date: 10/12/04

DOCKET NO.  98-18 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder, claimed as secondary to medication taken for a 
service-connected low back disability.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1948 to June 1952.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a rating 
decision of October 1997 by the St. Petersburg, Florida, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's claims file is now under the 
jurisdiction of the Phoenix, Arizona.  The veteran provided 
testimony at a hearing before a hearing officer at the St. 
Petersburg, Florida RO in November 1998.  In May 2000 the 
Board remanded the case for additional development of the 
evidence.  In May 2002, the Board undertook additional 
development of evidence.  In December 2003, the case was 
remanded for RO initial consideration of the additional 
evidence obtained.

The appeal had previously involved a separate issue of 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional genitourinary disability claimed as due to May 
1990 VA treatment.  That benefit was granted by the RO in 
February 2004.  


FINDING OF FACT

There is no competent evidence that the veteran has a 
gastrointestinal disorder which is either related to service 
or to medications taken for his service-connected low back 
disability.


CONCLUSION OF LAW

Service connection for a gastrointestinal disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2003).





REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  Here, the Board finds that all pertinent mandates of 
the VCAA and implementing regulations are met.  

Well-groundedness is no longer an issue; the claim has been 
addressed on the merits.  The veteran was notified why 
service connection was denied for a "stomach condition, 
caused by medication" in the October 1997 RO rating decision 
and in a March 1998 statement of the case (SOC).  The Board 
provided the veteran a copy of the VCAA in August 2002.  
Regarding timing of notice, it is noteworthy that while the 
VCAA notice here did not precede the decision on appeal, such 
was obviously impossible prior to the passage of the law.  
Notice was provided prior to the RO's last adjudication and 
certification to the Board.  The veteran responded to the 
Board's August 2002 correspondence in October 2002, by 
indicating that he had no additional evidence to submit.  A 
February 2004 supplemental SOC (SSOC) informed him of 
pertinent VCAA regulations, as well as what type of evidence 
was necessary to prevail in his claim and of his and VA's 
respective responsibilities in claims development.  
Everything submitted by the veteran to date has been accepted 
for the record, and considered.  

As to notice content (and specifically that he should submit 
everything pertinent), the February 2004 SSOC, at page 3, 
advised him to "provide any evidence in [his] possession 
that pertains" to his claim.  See 38 U.S.C.A. § 5103((b)(1).  
He has received all essential notice, and is not prejudiced 
by any technical notice deficiency along the way.  See Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained service 
medical records, and voluminous postservice VA medical 
records.  The veteran has been afforded VA examinations, most 
recently in October 2002.  He has not identified any 
pertinent records outstanding.  VA's duties to assist, 
including those mandated by the VCAA, are met.

Factual Basis

The veteran contends that he has a gastrointestinal disorder 
from taking medications for his service-connected low back 
disability.  

The veteran's service medical records do not show any 
complaints of, or treatment for, any gastrointestinal 
problems.  

A December 1991 VA Doctor's Orders medical record shows that 
the veteran was taking Tylenol (r).  

A February 1995 physical examination questionnaire shows that 
the veteran complained of lower back pain.  He took 
ibuprofen.  

A VA discharge summary, dated in March 1995, shows that 
pancreatitis, probably secondary to gallstone, improved, was 
diagnosed.  Right upper quadrant abdominal pain, most likely 
consistent with biliary colic was also diagnosed.  The 
physician commented that while the veteran's pain was not 
entirely typical of biliary tract disease, he may in fact 
have some symptoms consistent with gastroesophageal reflux 
(GERD), although no significant reflux was seen during 
"ERCP" (endoscopic retrograde cholangiopancreatography) 
testing.  

On July 1997 VA orthopedic examination it was noted that the 
veteran took acetaminophen for pain 6 to 8 times a day.  

At his November 1998 hearing the veteran testified that 
reflux disease had been diagnosed.  He took 6 to 8 Tylenol 
daily for back pain.  

A July 2000 VA progress note includes a diagnosis of GERD.

On October 2002 VA gastrointestinal examination it was noted 
that the examiner had an opportunity to review the veteran's 
medical records.  The veteran's sole gastrointestinal 
complaint was intermittent dysphagia; the symptoms had been 
present for 4 years.  Esophageal motility testing in 
September 2001 showed a minimal nonspecific motor disorder, 
but grossly normal esophageal motility.  Past diagnoses of 
GERD was noted.  The impression was chronic intermittent 
dysphagia for both solids and liquids, apparently due to a 
mild, nonspecific motor disorder.  The examiner noted that 
the veteran took Darvocet for back pain, but that there was 
no reason existed why taking this medication would be related 
in any way to his motor disorder.  The examiner added that 
the veteran was diabetic, which could  well be a cause for 
his nonspecific motor disorder.  

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may be also granted for a disorder that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995).

In order to establish service connection for a claimed 
disorder, there must be:  (1)  medical evidence of a current 
disability; (2)  medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Analysis

There is no evidence that a gastrointestinal disorder was 
manifested in (or is directly related to) service, and the 
veteran does not claim otherwise.  Consequently, service 
connection for a gastrointestinal disorder is not warranted.  

There are three threshold requirements that must be met in 
order to establish service connection for a claimed 
disability.  First, there must be competent evidence (a 
medical diagnosis) of current disability.  This requirement 
is met.  Chronic intermittent dysphagia was diagnosed in 
October 2002; GERD was previously diagnosed.  

The further two requirements that must be satisfied are:  
Evidence of disease or injury in service and competent 
evidence of a nexus between the current disability and the 
disease or injury in service.  In a secondary service 
connection claim, the requirement of disease or injury in 
service becomes, by extension, a requirement that there must 
be a service connected disability.  That requirement is met 
by virtue of the fact that service connection has been 
established for a low back and other disorders, and the 
veteran is entitled to benefits under 38 U.S.C.A. § 1151 for 
a genitourinary problem.  

The final threshold requirement that must be satisfied is 
that there must be competent evidence of a nexus between the 
currently diagnosed (gastrointestinal) disability and the 
service connected disability.  The veteran contends that this 
requirement is met because medications he takes/or took for 
the low back disability caused his gastrointestinal problems.  
There is no competent (medical) evidence of record supporting 
such allegation.  In fact, the only medical opinion of record 
addressing the matter of a nexus between any current 
gastrointestinal disability and medication for service 
connected orthopedic disability indicates that they are not 
related.  As a layperson, the veteran is not competent to 
establish such causation by his own observations/opinion.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
The preponderance of the evidence is against the claim, and 
it must be denied.


ORDER

Service connection for a gastrointestinal disorder (including 
as secondary to medication for a service connected 
disability) reflux disease is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



